Case 1:21-cv-05050-AT Document 28 Filed 08/02/21 Page 1 of1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
UMG RECORDINGS, INC., CAPITOL DOC #: —_
RECORDS, LLC, ABKCO MUSIC & DATE FILED: _ 8/2/2021

RECORDS, INC., SONY MUSIC
ENTERTAINMENT, ARISTA MUSIC,
ARISTA RECORDS LLC, SONY MUSIC
ENTERTAINMENT US LATIN, ZOMBA
RECORDING LLC, ATLANTIC
RECORDING CORPORATION, ELEKTRA
ENTERTAINMENT GROUP INC., LAVA
RECORDS LLC, RHINO
ENTERTAINMENT LLC, WARNER
MUSIC INC., WARNER MUSIC
INTERNATIONAL SERVICES LIMITED,

 

 

AND WARNER RECORDS INC.,
Plaintiffs,
-against- 21 Civ. 5050 (AT)
FRONTIER COMMUNICATIONS ORDER
CORPORATION,
Defendant.

 

ANALISA TORRES, District Judge:
The Court has reviewed the parties’ letters at ECF Nos. 26-27. Accordingly:

Defendant’s request to file a motion to stay is GRANTED;

By August 12, 2021, Defendant shall file its motion to stay;

By August 26, 2021, Plaintiffs shall file their opposition papers; and
By September 2, 2021, Defendant shall file its reply, if any.

PwWNP

Defendant’s deadline to answer or otherwise respond to the complaint is ADJOURNED until
7 days after the Court’s ruling on its motion to stay.

SO ORDERED.

Dated: August 2, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
